         Case 1:19-cr-00331-RDM Document 1-1 Filed 09/30/19 Page 1 of 1



                                  STATEMENT OF FACTS

       On Saturday, September 28, 2019 at approximately 6:25 a.m., members of the
Metropolitan Police Department (MPD) Narcotics and Special Investigations Division (NSID)
Narcotics Enforcement Unit (NEU) executed District of Columbia Superior Court Search
Warrant 2019 CSW 5042 at 3513 Ames Street Northeast, Apartment 102 in Washington, D.C.
The search warrant was obtained following a purchase of narcotics from the location by a
confidential informant. Upon entry to the apartment, an individual later identified as Jovan Hill
(Defendant Hill) was detained in the living room area and another individual was detained in the
bedroom. These were the only two occupants of the one-bedroom apartment at the time of entry.

       During the search of the living room, a firearm was found in the couch that was closest to
the window. This is the area where Defendant Hill was when officers entered. Defendant Hill
and the other individual were placed under arrest.

        Defendant Hill was transported to the Sixth District for processing. Defendant Hill was
searched and three yellow zip locks containing a white rock substance that later field tested
positive for cocaine were recovered from his left shoe. Defendant Hill was read his Miranda
warnings by detectives and at first he invoked. After speaking further with detectives, Defendant
Hill was read his Miranda warnings a second time and waived his rights and gave a statement.
During the interview, Defendant Hill admitted that the firearm that was recovered from the living
room belonged to him and that he had owned it for approximately four months. Defendant Hill
stated he used the firearm for protection due to being shot in 2005.

       The firearm recovered was determined to be a black in color Smith & Wesson, Model
M&P Shield .380 caliber semi-automatic handgun with serial number NDD5776. The firearm
was loaded with one (1) round in the chamber and six (6) rounds in an unknown capacity
magazine.

       A criminal history check of Defendant Hill through the National Crime Information
Center confirmed that the defendant has two prior felony convictions in the Superior Court for
the District of Columbia for Possession with Intent to Distribute Cocaine, docket numbers 1998
FEL 8425 and 2006 CF2 22627. This crime is punishable by more than one year in the District
of Columbia. There are no firearms manufactured in the District of Columbia.

                                             _________________________________
                                             OFFICER RYAN TRAN
                                             METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF SEPTEMBER, 2019.


                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE
